                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RONALD LEGOS,                                         :               No. 3:16cv1917
           Plaintiff                                  :
                                                      :               (Judge Munley)
               v.                                     :
                                                      :
TRAVELERS CASUALTY                                    :
COMPANY OF CONNECTICUT                                :
ONE OF THE TRAVELERS                                  :
INSURANCE COMPANIES                                   :
                                                      :
and                                                   :
                                                      :
TRAVELERS CASUALTY                                    :
COMPANY OF CONNECTICUT                                :
ONE OF THE TRAVELERS                                  :
INSURANCE COMPANIES,                                  :
                       Defendants                     :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

                                          MEMORANDUM

       Plaintiff Ronald Legos asserts a state law underinsured motorist

(hereinafter “UIM”) claim against his insurance company, Defendant Travelers

Casualty Company of Connecticut (hereinafter “Travelers”). Before the court for

disposition is Travelers’s motion for summary judgment seeking to dismiss the

plaintiff’s UIM claim pursuant to Federal Rule of Civil Procedure 56(c). The

matter has been briefed and is ripe for disposition.
Background

        On April 29, 2003, the plaintiff and Willard Grasavage (hereinafter

“Grasavage”) were driving separate automobiles on Route 435 in Elmhurst

Township, Pennsylvania. (Doc. 33-5, Def.’s Stmt. Of Mat. Facts (hereinafter

“SOF”) ¶ 1). While driving, Grasavage steered his underinsured vehicle into the

plaintiff’s lane of travel and collided with the plaintiff’s automobile. (Id.) As a

result of the accident, the plaintiff claims that he sustained personal injuries. (Id.

¶ 2).

        On April 29, 2005, the plaintiff initiated a third-party lawsuit against

Grasavage by filing a Writ of Summons. (Id. ¶ 4). On July 17, 2006, the plaintiff

subsequently filed a negligence complaint against Grasavage. (Id. ¶ 4). At the

time of the accident, the plaintiff was insured by Travelers, which provided for

UIM benefits. (Id. ¶ 5). Thus, on August 29, 2006, plaintiff filed a UIM claim with

Travelers. (Id.) Travelers confirmed that a UIM claim had been established.

(Id.)

        On March 7, 2012, plaintiff signed a settlement document releasing

Grasavage from liability in exchange for $75,000. (Id. ¶ 6). Over four years later,

on April 23, 2016, plaintiff received a letter from Travelers claiming that the

statute of limitations (hereinafter “SOL”) on plaintiff’s UIM claim had run. (Id. ¶ 7).

Travelers advised plaintiff that it closed his UIM file. (Id.)

                                             2
      On August 29, 2016, plaintiff filed a single-count complaint in the

Lackawanna Court of Common Pleas asserting a state law breach of contract

claim. (Id. ¶ 12). Travelers removed the case to this court on September 20,

2016. (Doc. 1). Subsequent to removal, Travelers moved to dismiss plaintiff’s

complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure,

arguing that Pennsylvania’s four-year SOL for breach of contract cases

precluded the claim. (Doc. 3). At that juncture, we denied Travelers’s motion to

dismiss, as the factual record had not yet been developed. (Doc. 15). At the

conclusion of discovery, on May 1, 2018, Travelers filed the instant motion for

summary judgment once again arguing that the SOL has expired. (Doc. 33).

The parties have briefed their respective positions and the matter is ripe for

disposition.

Jurisdiction

      The court has jurisdiction pursuant to the diversity statute, 28 U.S.C. §

1332(a). Plaintiff Ronald Legos is a citizen of Pennsylvania. (Compl. ¶ 1).

Defendant Travelers is incorporated under the laws of the State of Connecticut

with its principal place of business in Connecticut. (Doc. 1, Notice of Removal ¶

13). Additionally, the amount in controversy exceeds $75,000. Because

complete diversity of citizenship exists among the parties and the amount in

controversy exceeds $75,000, the court has jurisdiction over the case. See 28

                                         3
U.S.C. § 1332 (“district courts shall have original jurisdiction of all civil actions

where the matter in controversy exceeds the sum or value of $75,000, exclusive

of interest and costs, and is between ... citizens of different States[.]”). As a

federal court sitting in diversity, the substantive law of Pennsylvania applies to

the instant case. Chamberlain v. Giampapa, 210 F.3d 154, 158 (3d Cir. 2000)

(citing Erie R.R. v. Tompkins, 304 U.S. 64, 78 (1938)).

Legal Standard

      Granting summary judgment is proper “‘if the pleadings, depositions,

answers to interrogatories, and admissions on file, together with the affidavits, if

any, show that there is no genuine issue as to any material fact and that the

moving party is entitled to judgment as a matter of law.’” See Knabe v. Boury,

114 F.3d 407, 410 n.4 (3d Cir. 1997) (quoting FED. R. CIV. P. 56(C)). “[T]his

standard provides that the mere existence of some alleged factual dispute

between the parties will not defeat an otherwise properly supported motion for

summary judgment; the requirement is that there be no genuine issue of material

fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986) (emphasis in

original).

       In considering a motion for summary judgment, the court must examine

the facts in the light most favorable to the party opposing the motion. Int’l Raw

Materials, Ltd. v. Stauffer Chem. Co., 898 F.2d 946, 949 (3d Cir. 1990). The

                                            4
burden is on the moving party to demonstrate that the evidence is such that a

reasonable jury could not return a verdict for the non-moving party. Anderson,

477 U.S. at 248 (1986). A fact is material when it might affect the outcome of the

suit under the governing law. Id. Where the non-moving party will bear the

burden of proof at trial, the party moving for summary judgment may meet its

burden by showing that the evidentiary materials of record, if reduced to

admissible evidence, would be insufficient to carry the non-movant's burden of

proof at trial. Celotex v. Catrett, 477 U.S. 317, 322 (1986). Once the moving

party satisfies its burden, the burden shifts to the nonmoving party, who must go

beyond its pleadings, and designate specific facts by the use of affidavits,

depositions, admissions, or answers to interrogatories showing that there is a

genuine issue for trial. Id. at 324.

Discussion

      The issue that is once again in contention in this matter is whether the

plaintiff’s UIM claim is barred by the SOL. The parties agree that the applicable

SOL period for this breach of contract claim is four years. They dispute,

however, when the SOL period started. Travelers contends that judgment should

be granted in its favor because the SOL started to run on March 7, 2012, the

date that the plaintiff signed a settlement agreement releasing Grasavage from




                                         5
liability. Thus, according to Travelers, the SOL expired on March 7, 2016, four

months before the plaintiff filed the instant lawsuit.

       The plaintiff, on the other hand, argues that the SOL started to run on April

23, 2016, the date that the plaintiffs received a letter from Travelers advising the

plaintiff that the SOL on his UIM claim had expired and it would be closing his

file, thus effectively denying coverage. For the reasons that follow, we agree with

the plaintiff. 1

       As noted above, under Pennsylvania law, the SOL for contract claims is

four years. 42 PA. STAT. AND CONS. STAT. ANN. § 5502 (West). The majority of

jurisdictions have adopted the view that it is the accrual of the right of action that

commences the SOL period to run. See, e.g., Erie Ins. Exch. v. Bristol, 174 A.3d

578, 579–90 (Pa. 2017). The Third Circuit Court of Appeals has explained that

“[o]rdinarily, a statute of limitations begins to run from the moment the potential

plaintiff has a ‘complete and present cause of action.’” Disabled in Action of Pa.

v. Se. Pa. Transp. Auth., 539 F.3d 199, 209 (3d Cir. 2008).

       Important to our analysis is Bristol, supra, a case that both parties mention

in their analysis that is key in deciding when the SOL begins to run in UM and

1
  We acknowledge the Third Circuit’s 2007 prediction in State Farm Mut. Auto.
Ins. Co. v. Rosenthal, 484 F.3d 251, 253 (3rd Cir. 2007) that the Pennsylvania
Supreme Court would hold that the limitations period on a UIM claim begins to
run when the insured party settles with an adverse party for less than the value of
the insured’s damages. As explained below, the 2017 Pennsylvania Supreme
Court decision in Bristol has clarified state law on this issue.
                                           6
UIM cases. Specifically, the question here is whether the plaintiff’s SOL began to

run when the plaintiff settled his claim against the underinsured tortfeasor; or,

when the defendant effectively denied the UIM claim.

      In Bristol, a case heavily relied on by the plaintiff for the proposition that the

SOL began to run when Travelers closed his UIM claim, the Pennsylvania

Supreme Court held that the SOL begins to run in insurance cases when the

insured’s cause of action accrues, i.e., when the insurer is alleged to have

breached its duty under the insurance contract. Bristol, 174 A.3d at 579–90.

According to the defendant, Bristol does not apply to UIM claims, only uninsured

(hereinafter “UM”) claims. We disagree.

      As noted by the plaintiff, although the Bristol court only explicitly included

UM claims in its holding, a closer look makes it clear that the holding extends to

UIM claims as well. See Bristol, 174 A.3d at 579–90. Throughout the entire

opinion, the Bristol court repeatedly referred to UM/UIM claims collectively, at no

point distinguishing them. Id.

      For example, the policy in dispute in Bristol contained both UM and UIM

coverage. Id. at 587-590. This fact, in conjunction with § 5502 of the Judicial

Code, which defined the method of computing periods of limitation, persuaded

the Pennsylvania Supreme Court to note that “applying these general contract

principles to the enforcement of an insured’s UM/UIM claim, the [SOL] would

                                           7
begin to run when the insured’s cause of action accrued, i.e., when the insurer is

alleged to have breached its duty under the insurance contract.” (emphasis

added). Id. at 586.

      Further, it is clear that the issue on appeal in Bristol pertained to both UM

and UIM claims. When the Pennsylvania Superior Court heard this case, the

court’s holding, which was ultimately reversed, not only applied to UM claims, but

it also applied to insurance contract claims in general, which includes UIM

claims. Erie Ins. Exch. v. Bristol, 151 A.3d 1161 (Pa. Super. Ct. 2016), rev’d,

174 A.3d 578 (Pa. 2017). Thus, on appeal, the Pennsylvania Supreme Court

was deciding whether the SOL for UM and UIM motorist claims begins running

“when a claimant injured in an automobile accident first learns that the other

driver is uninsured or underinsured.” (emphasis added). Bristol, 174 A.3d at

579–80. Bristol reversed the Superior Court’s decision, holding that “[SOL]

principles attending contract claims apply, and that the running of the statute is

commenced upon an alleged breach of a contractual duty, which [is] occasioned

by the insurer's denial of coverage or refusal to arbitrate.” Id. at 580.

      For these reasons, we are persuaded that the Bristol court intended to

apply its SOL analysis to both UM and UIM claims, and we will deny the

defendant’s motion for summary judgment.




                                          8
Conclusion

      Because it is undisputed that Travelers denied coverage on April 23, 2016,

it follows that on that date the plaintiff had an accrued cause of action to initiate a

lawsuit. The SOL period commenced on April 23, 2016, when the defendant

breached the insurance contract. Consequently, the plaintiff had until April 23,

2020—four years after Travelers breached the terms of the UIM contract—to file

his UIM claim. The plaintiff filed his UIM claim on August 29, 2016. The

plaintiff’s suit, therefore, is not time barred. Accordingly, we will deny the

defendant’s motion for summary judgment. An appropriate order follows.




Date: October 11, 2018                            BY THE COURT:




                                                  s/ James M. Munley
                                                  JUDGE JAMES M. MUNLEY
                                                  United States District Court




                                           9
